DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:  Regarding Claims 1 and 13, the ingredients of the list of steel ingredients should be separated by an appropriate punctuation mark, such as a comma, since the claim is a sentence. The final ingredient should be preceded by a conjunction such as in the phrase, “, and a remainder . . . .” Regarding Claim 7, at line 3, the abbreviation “20oC/s” is incomplete. Regarding Claim 13, a conjunction or other grammatical structure is need to link the ending four lines to the remainder of the claim. For example, at the end of the . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 
Regarding Claim 6, it is unclear what is the antecedent basis of the phrase “the holding time” since previous Claim 1 makes no mention of such holding time.
Regarding Claims 10 and 13, it is unclear what is the percentage basis of the claimed structure. Are these volumetric percentages, areal percentages, or something else?
Allowable Subject Matter
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6, 10, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-5, 7-9, 11, and 12 are allowed.
Regarding Claims 1-15, the reviewed prior art does not teach or suggest the subject matter of these method and article claims. Particularly, the reviewed prior art does not teach or suggest the claimed method of making steel sheet having the claimed steel compositions and having the claimed steel tensile strength and total elongation characteristics, wherein the steel sheet is formed by the claimed method steps, and does not teach or suggest the claimed steel sheet articles having the claimed steel compositions and having the claimed steel tensile strength and total elongation characteristics and further having the claimed structure, in the claimed context. For example, Matsuda EP 2325346 fails to teach or suggest these claimed compositions and characteristics of the claimed methods and articles, in the claimed context. See Matsuda (Tables 1-3). Likewise, Hasegawa WO 2013/051160 fails to teach or suggest these claimed compositions and characteristics of the claimed methods and articles. See Hasegawa USPA 2014/0377584 (Steel B in Tables 1-4) (translation of WO 2013/051160).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
12 February 2021